Citation Nr: 0737829	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  00-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral carpal 
tunnel syndrome.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
February 1974, from November 1976 to May 1979, from July 1983 
to February 1984, and from November to December 1990.  He 
also served in the Alabama Army and Air National Guard during 
the 1980s and early 1990s, with various periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In his February 2000 substantive appeal (VA Form 9), the 
veteran requested a Travel Board hearing, but he cancelled 
that request in a Report of Contact dated in June 2007.  See 
38 C.F.R. § 20.704(e) (2007).  He did, however, testify at a 
hearing before RO personnel in May 2006.

Unfortunately, there must be further development of the 
petitions to reopen the claims for service connection for 
bilateral carpal tunnel syndrome and migraine headaches.  So 
the Board is remanding these claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The last prior, final denial of the veteran's low back 
condition claim was in May 1997.

2.  Some of the additional evidence concerning this claim 
received during the several years since is not cumulative of 
evidence already of record, bears directly and substantially 
upon this claim, and is so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate this claim.

3.  There is competent evidence showing the veteran has a low 
back condition that dates back to his military service in 
1990, while on ACDUTRA and INACDUTRA.

4.  The veteran also has PTSD as a result of his prior naval 
service aboard a submarine during the 1970s.

5.  But there is no evidence of diabetes mellitus during any 
period of his service or for several years after, and no 
competent or credible evidence of a link between his current 
diabetes mellitus and his periods of active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for a low back condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).

2.  The low back condition was incurred in service.  38 
U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2007).

3.  PTSD also was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Diabetes mellitus, however, was not incurred or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As for the low back and PTSD claims at issue, since the Board 
is granting these claims, there is no need to discuss whether 
there has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) 
because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.

And as for the diabetes mellitus claim, which the Board is 
denying, review of the claims file reveals compliance with 
the VCAA, 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of a December 2003 VCAA letter from the 
RO to the veteran.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate this claim; (2) 
informing him of the information and evidence VA would obtain 
and assist him in obtaining; (3) informing him of the 
information and evidence he was expected to provide; and (4) 
requesting that he provide any evidence in his possession 
pertaining to this claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, with regard to pre-decisional VCAA notice, a 
more recent March 2006 letter from the RO further advised the 
veteran that a downstream disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And although the RO did not provide this Dingess notice prior 
to initially adjudicating the claim in October 1999, 
the ideal sequence (see Pelegrini II, 18 Vet. App. at 120), 
it is important to keep in mind that Dingess was only rather 
recently issued by the Court in 2006.  Therefore, it would be 
unreasonable to expect the RO, when initially adjudicating 
the claim, to comply with the holding of a decision not yet 
issued.  In addition, since service connection is being 
denied for the diabetes mellitus, no downstream disability 
rating or effective date will be assigned, so any timing 
error in providing additional notice concerning these 
downstream elements is moot and thus, at most, harmless 
error.

Further, in Pelegrini the U.S. Court of Appeals for Veterans 
Claims (Court) held that where, as here, § 5103(a) notice was 
not mandated at the time of the initial Agency of Original 
Jurisdiction (i.e., AOJ/RO) decision, the AOJ did not err in 
not providing this notice.  Rather, the appellant has the 
right to a content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  The Federal 
Circuit Court and Veterans Claims Court have since 
interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in December 2003, 
the RO went back and readjudicated the claim in the February 
2005 SSOC.  And after providing the additional VCAA Dingess 
notice in March 2006, the RO again went back and 
readjudicated the claim in the more recent October 2006 SSOC.  
So each time after providing the required notice, the RO 
reconsidered the claim - including addressing any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.

Neither letter, however, satisfied the fourth element of VCAA 
notice by asking the veteran to provide any evidence in his 
possession pertaining to his claim or something to the effect 
that he should "give us everything you've got pertaining to 
your claim[]".  Pelegrini II, 18 Vet. App. at 120-21.  This 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  But see VA Office of General 
Counsel (OGC) Prec. Opinion 1-2004 (Feb. 24, 2004) 
(indicating § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim, therefore concluding that the 
fourth element of the VCAA notice cited in Pelegrini v. 
Principi 17 Vet. App. 412 (2004) (Pelegrini I) - identical 
to the language in Pelegrini II, is mere dictum and therefore 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error has been identified, VA 
(not the veteran) has the burden of rebutting this 
presumption by showing the error was not prejudicial to the 
veteran, i.e., harmless, in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  



Here, the Board finds that the presumption of prejudice due 
to the content error by not providing fourth element VCAA 
notice has been rebutted:  (1) based on the communications 
sent to the veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.

Specifically, the veteran submitted personal statements, 
private records, National Guard records, and personal hearing 
testimony showing actual knowledge of the evidence required 
to prove his diabetes mellitus claim.  In addition, the 
actual notices provided by VA are clear and pertinent to his 
contentions, such that a reasonable person could understand 
what was required to prove this claim.  Further, with regard 
to the fourth element of VCAA notice, the VCAA letter dated 
in December 2003 advised him that the VA needed "additional 
information or evidence."  Thus, he was aware that 
additional evidence was required to substantiate his claim.  
Nonetheless, he indicated in a recent June 2007 Report of 
Contact that he had no further evidence to provide.  Thus, 
any content errors have not affected the essential fairness 
of the adjudication.  Overall, even though VA, under Sanders, 
may have erred by not providing fourth element VCAA notice, 
the veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs), his National Guard records, 
his relevant VA treatment records, and his Social Security 
Administration (SSA) records.  None of the private medical 
records he submitted and otherwise obtained by the RO pertain 
to his diabetes mellitus.  And as noted above, he recently 
indicated in a June 2007 Report of Contact that he had no 
further evidence to provide.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



New and Material Evidence to Reopen the Low Back Claim

In the October 2006 SSOC the RO reopened the low back claim 
and adjudicated the issue of service connection for a low 
back condition on the merits.  Regardless of the RO's 
actions, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.

The RO originally considered and denied the veteran's claim 
of service connection for a low back condition in a February 
1975 rating decision.  The RO notified the veteran of that 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The RO subsequently confirmed the denial by way of March 
1991, August 1996, and May 1997 rating decisions, determining 
that new and material evidence had not been submitted to 
reopen the claim.  Those decisions, since also not appealed, 
are also final and binding on the veteran based on the 
evidence then of record.  See id.  The Court has held that in 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis 
added).

In the original February 1975 rating decision, the RO denied 
the low back claim because there was no medical evidence of a 
then current low back condition.  And while, in the 
subsequent rating decisions, there was evidence of a then 
current low back condition, the RO still continued to deny 
the claim because the SMRs failed to establish a low back 
condition during any period of service.  So, in essence, 
there was no evidence the then current low back condition was 
incurred in or aggravated by service.

The veteran filed his most recent petition to reopen his low 
back condition claim in April 1999.  Therefore, the previous 
regulations for new and material evidence apply.  See 66 Fed. 
Reg. at 45,620, indicating to apply the previous version of 
38 C.F.R. § 3.156 to petitions to reopen filed before August 
29, 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  In determining 
whether evidence is new and material, the credibility of the 
evidence in question is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), has been received since the last final May 
1997 rating decision.  Specifically, Jackson Hospital surgery 
records dated in January 1998 and VA X-rays dated in January 
2004 reveal lumbar spine stenosis and degenerative disc 
disease (DDD).  In fact, various private and National Guard 
military physicians diagnosed these disorders as far back as 
1990 and 1991.  Consequently, there is evidence of a current 
low back condition, but also more importantly evidence 
showing treatment during service for this disorder - during 
a period of ACDUTRA and/or INACDUTRA in September 1990 and 
during a brief recall to active duty in November and December 
of 1990.  

Thus, presuming the credibility of this evidence, these 
medical records identify a current low back condition 
possibly sustained during active duty service in 1990, 
to include periods of ACDUTRA or INACDUTRA service.  So this 
evidence is new, not cumulative, bears directly and 
substantially upon this claim, and is so significant that it 
must be considered with all the evidence of record in order 
to fairly adjudicate this claim; that is to say, this 
evidence is new and material and this claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect prior 
to August 29, 2001).  

Analysis - Service Connection for the Low Back Condition

As mentioned, the RO has already addressed this claim on the 
underlying merits in the October 2006 SSOC, so the Board may 
also do so without prejudicing the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, among 
other things, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1).

Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury (but not disease) incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  INACDUTRA means, among other things, duty 
other than 
full-time duty prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against), with the veteran 
prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he initially injured his back 
causing his current low back condition during ACDUTRA and/or 
INACDUTRA service in June and September of 1990.  See 
personal hearing transcript at page 10.  He describes 
sustaining this injury during "physical training" for the 
National Guard.  He also says he further aggravated his low 
back condition during a brief recall to active duty for 
Desert Storm in November and December of 1990.   

At the outset, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  This threshold, fundamental requirement 
is met by way of an October 2000 private medical examination 
by Dr. W.F. and more recent January 2004 VA X-rays revealing 
lumbar spine stenosis and DDD.  Therefore, the evidence 
clearly shows a current low back condition.    

Earlier VA treatment records dated in August 1974 and SMRs 
dated in March 1977 show intermittent treatment for low back 
pain with muscle spasms.  An August 1980 VA medical 
certificate documents a low back strain.  However, X-rays of 
the lumbar spine were normal at that time.  Overall, the 
evidence of record shows the veteran's earlier back pain was 
acute and transitory in nature and resolved without chronic 
residual disability, as there was no subsequent complaint or 
treatment for a low back condition throughout the 1980s.

Concerning this, it is significant that when the veteran 
underwent a thorough National Guard medical examination in 
June 1989, there was no report or medical evidence of a low 
back condition.  Consequently, prior to ACDUTRA or INACDUTRA 
physical training in 1990, his back was in sound condition as 
there was no evidence of a pre-existing low back condition.  

During his hearing, the veteran reported he first hurt his 
low back in June 1990 during National Guard physical 
training.  Presumably, this was during a period of ACDUTRA or 
INACDUTRA.  He submitted a June 1990 Report to Suspend 
Favorable Personnel Action (FLAG) due to an army physical 
fitness test that he had failed.  This report, in and of 
itself, is insufficient to confirm a back injury in service.  
However, taken in the context of additional evidence, it does 
corroborate his allegations.  

More specifically, a subsequent September 1990 duty status 
report signed by a military physician indicates the veteran 
had sustained a low back injury (lumbar stenosis) during 
running drills in June and July of 1990.  The military 
physician opined that the injury was incurred in the line of 
duty.  The report of an October 1990 Jackson Hospital private 
consultation indicates the veteran was experiencing back pain 
and right leg numbness due to National Guard physical 
training in 1990.  Furthermore, a November 1990 letter from 
Dr. L.E. notes the veteran's spinal stenosis and DDD and 
recommends no further running drills or deployment for the 
veteran.  Moreover, subsequent National Guard treatment 
records and examinations dated in April, July, and September 
of 1991 show treatment for low back pain with DDD and spinal 
stenosis.  Additionally, Dr. L.E. followed up from his 
earlier letter with a later March 1998 letter stating that, 
since his advice to the military was ignored, and when the 
veteran was in fact deployed in November and December of 
1990, this "increased the pain to the patient."  

Therefore, resolving all reasonable doubt in the veteran's 
favor, there is sufficient evidence showing his DDD and 
lumbar spine stenosis were incurred during his ACDUTRA and/or 
INACDUTRA in the summer of 1990 and during a brief recall to 
active duty in November and December of 1990.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The Board must emphasize this 
decision does not in any way suggest that all of his current 
low-back ailments are related to his military service 
in 1990.  In this respect, private and VA hospital and 
treatment records document intercurrent injuries to his low 
back, as a civilian, which he sustained in 1995, 1996, and 
2004.  The precise nature and current extent of his low back 
condition and how much of his present difficulties are 
related to his military service, as opposed to those 
additional injuries, is not before the Board at this time.  
This will, however, come into play when determining the 
rating for his now service-connected low back disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Analysis - Service Connection for PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).



That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not 
required; rather, he only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The veteran's own statements 
will not be sufficient.  Id.

The veteran contends he suffers from PTSD as the result of 
several noncombat-related stressors that occurred during his 
Naval service aboard the submarine USS Thomas A. Edison and 
while on shore duty attached to the USS Proteus.  First, he 
contends that in March 1978 the submarine USS Thomas A. 
Edison went into a "jam dive" during which time the 
uncontrolled descent nearly sunk it.  He asserts that an 
individual aboard the submarine had attempted to sabotage it, 
but he does not recall the individual's name.  Second, he 
contends that in March or April of 1979 while on shore patrol 
attached to the USS Proteus, he witnessed the death of eight 
civilians.  See June 2002 stressor statement and May 2006 
hearing testimony.  

It is neither alleged by the veteran, nor otherwise shown by 
the evidence, that any claimed stressor is related to combat.  
Thus, the combat presumption in connection with PTSD is not 
for application.  38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).  

With respect to a current diagnosis, a VA psychiatrist in 
July 2001 diagnosed the veteran as having PTSD due to 
emotional problems beginning in the Navy when he served 
aboard a submarine.  Subsequent VA treatment records dated 
from 2003 to 2006 document treatment for PTSD with symptoms 
of nightmares, flashbacks, insomnia, anxiety, and depression.  
As noted above, the Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood, 1 Vet. App. at 192.  Further, no 
physician can provide supporting evidence that a claimed 
inservice event actually occurred based on a post-service 
medical examination.  Moreau, 9 Vet. App. at 395-96.  Thus, 
the remaining question for the noncombat stressors is whether 
there is credible supporting evidence that these alleged in-
service stressors actually occurred.  38 C.F.R. § 
3.304(f)(3); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.  Fortunately for the veteran, there is.

The RO attempted to confirm the stressors by contacting the 
U.S. Armed Services Center for Unit Records Research 
(USASCURR) and the Department of the Navy in May 2003 and 
April 2004.  Both entities responded in August and September 
of 2004 with copies of deck logs and official replies.  
Significantly, the USASCURR indicated that, although deck 
logs show the veteran served on the USS Thomas A. Edison in 
March 1978, there was no indication of a "jam dive" 
occurring.  Further, although there is evidence he was 
assigned to shore duty in 1979 at the Long Beach Naval 
Shipyard, there was no mention in the history of the USS 
Proteus of an incident involving the death of civilians on 
shore.  

Nonetheless, there is credible supporting evidence that 
elements of the alleged 
in-service stressors actually occurred.  38 C.F.R. § 
3.304(f)(3).  In this regard, PTSD claims generally differ 
from typical service connection claims in that they do not 
require in-service treatment for PTSD, as in many instances 
the symptomatology of PTSD may manifest itself at a later 
date - hence, the name "post-traumatic" stress disorder.  
But what is most significant here is that SMRS dated in 1978 
and 1979 actually serve to corroborate the veteran's anxiety 
surrounding his submarine service as they show treatment for 
"situational anxiety" related to confinement on a 
submarine.  Specifically, a SMR special medical duty abstract 
dated in June 1978 notes he had permanent unadaptability to 
submarine duty.  During that same month, he was disqualified 
from submarine duty because of his situational anxiety.  In 
March and April of 1979, at the same time of the alleged 
stressor involving the deaths of 8 civilians, it was 
ultimately determined he should be discharged from service 
due to his anxiety, which was considered disabling.

Furthermore, there is no specific information suggesting the 
veteran was not present during the alleged incidents.  
Concerning this, a stressor need not be corroborated in every 
detail.  Pentecost, 16 Vet. App. at 128.  So giving him the 
benefit of the doubt, certain elements of his stressors are 
sufficiently corroborated; thus, service connection for PTSD 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
This decision does not in any way suggest that all of his 
present psychiatric impairment, including his depression and 
mood disorders secondary to his medical conditions, are the 
result of his naval service during the 1970s.  
See VA inpatient record dated in December 1997.  But that 
notwithstanding, the precise nature and extent of his now 
service-connected PTSD is not before the Board at this time.  
Only when the RO rates the PTSD will this become a pertinent 
consideration.  See again Mittleider, 11 Vet. App. at 182.

Analysis - Service Connection for Diabetes Mellitus

One initial point worth noting in regards to this claim is 
that the veteran does not allege, and his DD Form 214 and 
other military personnel records do not otherwise confirm, 
"service in Vietnam" for purposes of the automatic 
presumption of service connection for Type II diabetes 
mellitus associated with exposure to herbicides (including 
the dioxin in Agent Orange) in Vietnam.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313(a).  
Consequently, absent service in Vietnam, an herbicide 
exposure analysis is not required in this case.

However, some diseases are chronic, per se, including 
diabetes mellitus, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
The veteran contends that he was first diagnosed with 
diabetes mellitus in 1991, which, if true, was within one 
year of his active duty recall for Desert Storm in November 
and December of 1990.  

The veteran's SMRs, however, from October 1972 to February 
1974, from November 1976 to May 1979, and from July 1983 to 
February 1984, as well as his National Guard records from 
1990 and 1991 are entirely unremarkable for any complaint, 
treatment, or diagnosis of diabetes mellitus.  In fact, he 
denied any history of diabetes mellitus to the June 1979 VA 
examiner and to the February 1982 National Guard medical 
examiner.  Most significantly, more recently, in the report 
of medical history of the September 1991 National Guard 
medical examiner, he also denied any history of diabetes 
mellitus.  This directly contradicts his more recent 
testimony during his hearing that he was aware he was 
diagnosed with diabetes mellitus in 1991.  See his May 2006 
hearing transcript at pages 7-8.  Aside from this, none of 
these examiners recorded any diagnosis of diabetes mellitus 
after objective clinical examination of the veteran.  

In fact, the first evidence in the claims folder of treatment 
for or a diagnosis of diabetes mellitus is from an August 
1994 VA inpatient treatment record.  VA physicians at that 
time diagnosed the veteran with "new onset diabetes 
mellitus" and noted he had first exhibited symptoms of this 
condition only two weeks earlier.  Consequently, there is no 
basis to presume the in-service incurrence of any 
diabetes mellitus as a chronic disease within one year of any 
period of service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), § 3.309(a).  Moreover, there are no grounds 
to award service connection based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  And still yet, 
the Board finds no competent evidence of a nexus (i.e., an 
etiological link) between the current diagnosis of diabetes 
mellitus and any of the veteran's periods of military 
service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Absent this medical nexus evidence, 
service connection is not warranted.



The Board acknowledges the veteran's testimony during his 
hearing suggesting that a private physician, as well as the 
veteran' brother, whom he asserts is a nurse, both diagnosed 
diabetes mellitus in 1991, within one year of his military 
service.  But in response to this allegation, extensive 
medical records have been secured and associated with the 
claims folder for consideration, and there is no evidence of 
complaints of or treatment for diabetes mellitus at any time 
during 1991.  The veteran also is incompetent to relate what 
a doctor or other medical professional purportedly stated to 
him concerning a medical diagnosis.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In addition, unlike varicose veins under Barr, or a 
dislocated shoulder under Jandreau, diabetes mellitus is not 
a condition capable of lay diagnosis.  
See Espiritu, 2 Vet. App. at 494 and Woehlaert v. Nicholson, 
No. 05-2302, slip op. at 7 (U.S. Vet. App. August 24, 2007).  
Further, the veteran's lay assertions regarding the onset of 
diabetes mellitus are outweighed by the lack of any medical 
evidence demonstrating this disorder in 1991.  Simply stated, 
if the veteran knew he had diabetes in 1991, as he is now 
alleging, then it is highly unlikely he would have flatly 
denied a history of this condition to the September 1991 
National Guard examiner, thereby diminishing the credibility 
and probative value of this lay assertion.

For these reasons and bases, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for diabetes mellitus, so there is no reasonable 
doubt to resolve in the veteran's favor, and this claim - 
unlike the others granted, must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.




ORDER

As new and material evidence has been received, the claim for 
service connection for a low back condition is reopened.  

Service connection for a low back condition is granted.  

Service connection for PTSD is granted.  

Service connection for diabetes mellitus is denied.    


REMAND

Before adjudicating the petitions to reopen the claims for 
service connection for bilateral carpal tunnel syndrome and 
migraine headaches, the Board finds that a remand is required 
to comply with VA duties to notify and assist.   

First, concerning VCAA notice, VA must ask the veteran to 
provide any evidence in his possession pertaining to his 
underlying service-connection claims.  38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  He did not receive this notice in the December 2003 
VCAA letter.  

Second, during the pendency of this appeal, on March 31, 
2006, the Court clarified VA's duty to notify in the context 
of petitions to reopen in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA is required to look at the bases 
of the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. Id. at 10-11.

Concerning this, the veteran's petition to reopen was 
received in April 1999.  Thus, the RO should have sent him a 
VCAA notice letter discussing the criteria for reopening a 
previously denied claim under the prior standard of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), which was in effect for 
claims filed before August 29, 2001.  38 C.F.R. § 3.156(a) 
(2001).  See also 66 Fed. Reg. at 45,620.  The RO's December 
2003 notice letter, however, incorrectly discussed the 
new standards (for claims to reopen filed on and after August 
29, 2001), as set forth in 38 C.F.R. § 3.156(a) (2007).  
Furthermore, that December 2003 letter did not describe what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denials.   

Accordingly, the veteran must be advised by way of another 
VCAA notice letter of the previous criteria for new and 
material evidence as set forth in 38 C.F.R. § 3.156(a) (2001) 
(the old standard of review).  This letter also must notify 
him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
rating decisions dated in July 1979 (for migraine headaches) 
and in May 1997 (for bilateral carpal tunnel syndrome).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.	Send the veteran a corrective VCAA 
notice letter asking that he provide 
any evidence in his possession 
pertaining to his claims for migraine 
headaches and bilateral carpal tunnel 
syndrome.  This letter must also comply 
with the recent Court holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
That is, this notice must (1) discuss 
the criteria for reopening a previously 
denied claim under the prior standard 
of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), which was in effect for 
claims filed before August 29, 2001; 
and (2) inform the veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior final 
rating decisions dated in July 1979 
(for migraine headaches) and in May 
1997 (for bilateral carpal tunnel 
syndrome).  Specifically, as to 
migraine headaches, he must submit 
medical evidence showing that a 
migraine headache disorder which pre-
existed his military service was 
aggravated during service beyond the 
natural progression of the disease.  
And as for his carpal tunnel syndrome 
claim, he must be invited to submit 
competent medical evidence showing his 
current bilateral carpal tunnel 
syndrome was incurred sometime during 
his periods of military service.

2.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his petitions to reopen 
the claims for service connection for 
bilateral carpal tunnel syndrome and 
for migraine headaches, in light of any 
additional evidence received since the 
October 2006 SSOC.  If these claims are 
not granted to his satisfaction, send 
him and his representative another SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


